     Case 5:19-cv-00060-C Document 83 Filed 05/03/19                           Page 1 of 3 PageID 268



                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                       LUBBOCK DIVISION

KAREN DI PIAZZA, Individually and as                    §
Mother to CORBIN JAEGER and as Personal                 §
Representative of the Estate of CORBIN LEE              §
JAEGER, Deceased,                                       §
                                                        §
        Plaintiff,                                      §
                                                        §     Civil No. 5:19-cv-0060-C
v.                                                      §
                                                        §
WEATHER GROUP TELEVISION, LLC                           §
dba THE WEATHER CHANNEL, et al.                         §
                                                        §
        Defendants.                                     §

   DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE
ESTATE OF RANDALL D. YARNALL’S CERTIFICATE OF INTERESTED PERSONS

TO THE HONORABLE COURT:

        COMES NOW Keith Daniels, as Personal Representative of the Estate of Randall D.

Yarnall, in the above styled and numbered cause, and files this his Certificate of Interested

Persons pursuant to Local Rules 3.1(c), 3.2(e), and 7.4 of the Northern District of Texas and

would show the following entities have a financial interest in the outcome of this case:

        Karen Di Piazza

        Estate of Corbin Lee Jaeger

        Weather Group Television, LLC d/b/a The Weather Channel

        Weather Group, LLC

        The Weather Channel Interactive, LLC

        Entertainment Studios, Inc.

        CF Entertainment, Inc. d/b/a Entertainment Studios

        Entertainment Studios Networks, Inc.
_________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE                                Page 1 of 3
OF RANDALL D. YARNALL’S CERTIFICATE OF INTERESTED PERSONS
    Case 5:19-cv-00060-C Document 83 Filed 05/03/19                            Page 2 of 3 PageID 269



        Entertainment Studios Media, Inc.

        Entertainment Studios Media Holdings, Inc.

        NBCUniversal Media, LLC

        NBC Universal, Inc.

        Bain Capital Investors, LLC

        The Blackstone Group, Inc.

        TV Holdings 1, LLC

        TV Holdings 2, LLC

        TV Spinco LLC

        The Estate of Kelley Gene Williamson

        The Estate of Randall D. Yarnall



                                                     Respectfully submitted,


                                                     BY: /s/ Robert B. Wagstaff
                                                            Robert B. Wagstaff
                                                            Attorney-in-Charge
                                                            State Bar No. 20665000
                                                            rwagstaff@mcmahonlawtx.com

                                                     MCMAHON SUROVIK SUTTLE, P.C.
                                                     P. O. Box 3679
                                                     Abilene, TX 79604
                                                     (325) 676-9183 Telephone
                                                     (325) 676-8836 Fax

                                                     ATTORNEYS FOR DEFENDANT
                                                     KEITH DANIELS, AS PERSONAL
                                                     REPRESENTATIVE OF THE ESTATE
                                                     OF RANDALL D. YARNALL



_________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE                                Page 2 of 3
OF RANDALL D. YARNALL’S CERTIFICATE OF INTERESTED PERSONS
    Case 5:19-cv-00060-C Document 83 Filed 05/03/19                            Page 3 of 3 PageID 270



                                      CERTIFICATE OF SERVICE

         This is to certify that a true copy of the above and foregoing instrument was filed

electronically with the Court’s electronic filing system on this 3rd day of May, 2019, in

accordance with the Federal Rules of Civil Procedure and LR 5.1 of the Northern District of

Texas.


                                                      /s/ Robert B. Wagstaff
                                                     ROBERT B. WAGSTAFF




_________________________________________________________________________________
DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE ESTATE                                Page 3 of 3
OF RANDALL D. YARNALL’S CERTIFICATE OF INTERESTED PERSONS
